JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-13-00856-CV

              POWER REPS, INC., BOB BERGIN, AND JEFF JACQUIN,
                          Appellants / Cross-Appellees

                                            V.

 CY CATES, POWER REPS INDUSTRIAL, LLC, AND GLOBAL TRANSFORMER
             SPECIALISTS, INC., Appellees / Cross-Appellants

               Appeal from the 400th District Court of Fort Bend County.
                            (Tr. Ct. No. 10-DCV-183723).

       This case is an appeal from the final judgment signed by the trial court on October
15, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the portion of the
trial court’s judgment finding that the April 12, 2010 document signed by appellants Bob
Bergin and Jeff Jacquin and by appellee Cy Cates was enforceable as a contract. The
Court further holds that there was reversible error in the portions of the trial court’s
judgment that awarded damages against Bergin and Jacquin for breach of fiduciary duties
owed to Cates. The Court further holds that there was reversible error in the portion of the
trial court’s judgment that awarded damages against appellant Power Reps, Inc., for
conversion. The Court further holds that there was reversible error in the portion of the
trial court’s judgment that awarded prejudgment interest.           Accordingly, the Court
reverses these portions of the trial court’s judgment.

       The Court further holds that there was no reversible error in the remaining portions
of the trial court’s judgment. Therefore, the Court affirms the remaining portions of the
trial court’s judgment.

       The Court further remands the case to the trial court for entry of an amended
judgment with corrected calculation of the prejudgment interest owed by each party.

       The Court orders that the appellants, Power Reps, Inc., Bob Bergin, and Jeff
Jacquin, jointly and severally, pay one half of the appellate costs. The Court orders that
the appellees, Cy Cates, Power Reps Industrial, LLC, and Global Transformer Specialists,
Inc., jointly and severally, pay one half of the appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered August 11, 2015.

Panel consists of Justices Keyes, Higley, and Brown. Opinion delivered by Justice Brown.